PER CURIAM.
Margaret McManus (McManus) and Steven Grube (Grube) were divorced in March 1993. The final judgment provided that the primary physical residence of the parties’ three minor children would be with Mc-Manus. She now appeals from a post-judgment order restricting her from relocating the children to Providence, Rhode Island. We find the trial court applied the correct law and that there is competent, substantial evidence in the record to support the trial court’s findings regarding each of the factors found in Mize v. Mize, 621 So.2d 417 (Fla.1993). We, therefore, affirm the order in its entirety except in one respect. McManus complains that the trial court’s order preventing her from removing the children from Gainesville, Florida, without Grube’s prior written consent and/or prior court order, is more restrictive than that requested by Grube in his pleadings. We agree, in that Grube had requested that McManus not remove the children from the Alachua county area, a slightly larger geographical area than Gainesville, Florida.
Accordingly, we AFFIRM the order but REMAND for correction to the limited extent provided herein.
MINER, WEBSTER and LAWRENCE, JJ., concur.